EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Singer on 05/03/2022.
The application has been amended as follows:

SPECIFICATION:
Paragraph [0006], lines 3-4: an outer row of a first set of teeth, wherein each tooth in the first set of teeth has [[an]] a first wide surface and second wide surface opposite the first wide surface and [[a]] first and second narrow surfaces disposed between the first and second wide surfaces 

Paragraph [0006], lines 9-11: first row and larger than the teeth of the second row, each tooth in the third set of teeth has a first wide surface and a second wide surface, opposite the first wide surface first and second narrow surfaces disposed between the first and second wide surfaces first narrow sides of the teeth of the middle row  

Paragraph [0007]:  In another aspect, the document describes a hair styling system blow dryer comprising a housing, wherein the housing encloses and a fan, an air concentrator extending from the housing and a heating element disposed in the [[,]]system comprising a body having a proximal end that is removably attached to an end of the air concentrator, and a distal end opposite the proximal end, the body defining a longitudinal axis extending between the proximal and distal ends, wherein the styling attachment includes an air diffuser and a comb. The2 Attorney Docket No. 150826.00101comb includes an outer row of a first set of teeth, wherein each tooth in the first set of teeth has a first wide surface and a second wide surface opposite the first wide surface, first and second [[a] narrow surfaces disposed between the first and second wide surfaces second wide surface s outward from the styling attachment. The comb also includes an inner row of a second set of teeth that are each smaller than the teeth of the first set of teeth, and a middle row of a third set of teeth positioned between the outer row and the inner row, wherein each tooth in the third set of teeth is smaller than the teeth of the first row and larger than the teeth of the second row. 

Paragraph [0018], lines 4-6: length of, e.g., 1 ¾ inches.  Each outer tooth 21 has respective wide surfaces 25a and [[a]] narrow surfaces 25b, thereby forming a relatively flat and thick tooth.  As shown in FIG. 6A, the wide surfaces 25a are preferably positioned so as to face laterally outward relative to styling attachment

Paragraph [0019], lines 3-4: outer teeth 21.  Furthermore, each middle tooth 22 has respective wide surfaces 27a and narrow surfaces 27b, with narrow surfaces 27b facing the adjacent wide surfaces 25a of outer teeth 21.  Thus, 

Paragraph [0020], lines 4-5: outer teeth 21.  Inner teeth 23 each comprise an wide surfaces 28a and [[a]] narrow surfaces 28b. In the example shown in FIG. 6A, the narrow surfaces 28b of inner teeth 23 are also positioned

Paragraph [0021], line 3: therein, and each comprise a plurality of air holes (or ports) 26 on a wide surface thereof.

Paragraph [0025], lines 3-4: motor/fan housing 10, a concentrator 12, and a styling attachment 20, 30, similar to those discussed in Figures 5-9

Paragraph [0026], lines 1-4: While not shown in the schematic illustration of styling attachment 20, 30, in FIG. 10, it is to be understood that styling attachment 20, 30, is similar to that shown and described with respect to FIGS. [[5-6b]] 5-9, and thus includes multiple rows of teeth having different lengths and cross-sectional shapes.  Styling attachment 20, 30, shown in FIG. 10 further includes sensors 50, 51
Paragraph [0026], line 10: styling attachment 20, 30, the risk of damage is increased.  However, sensors 50, 51 may be

Paragraph [0026], line 14: the styling attachment 20, 30 (e.g., at or above 300⁰F), controller 52 may shut down motor 53, the

CLAIMS:
CLAIM 1: A styling attachment for a hair drying device, comprising: 

	a body having a proximal end configured to attach to an outlet of a hair drying device and a distal end opposite the proximal end, the body defining a longitudinal axis extending between the proximal and distal end, wherein the distal end comprises a single concentrator opening enclosed by a rectangular wall having opposing first and second short sides and opposing first and second long sides, the rectangular wall extending along a plane perpendicular to the longitudinal axis, wherein a comb comprising six rows of teeth extends along the first and second long sides of the wall, each tooth of the six rows of teeth has a proximal end coupled to the wall and a distal free end, wherein a length of each tooth is defined between the proximal end and the distal free end thereof;

wherein the six rows of the comb comprise[[s]]: a first and second outer row of teeth, a first and second inner row of teeth, and a first and second middle row of teeth,
		wherein the first outer, middle, and inner rows are disposed on the first long side and the second outer, middle, and inner rows are disposed on the second long side such that the single concentrator opening is disposed between and separates the first outer, inner and middle row from the second outer, inner and middle row, 
[[an]]each tooth of the first and second outer rows of teeth 
a first  wide surface facing the single concentrator opening, a second wide surface opposite the first wide surface  and a first and second narrow side surfaces disposed between the first and second wide surfaces, wherein a width of the first and second wide surfaces is greater than a width of the first and second narrow surfaces at a given position along the length of each comb tooth, and  


the first and second inner rows of teeth are positioned directly adjacent the concentrator opening and each tooth of the first and second inner rows of teeth has a first narrow surface facing the single concentrator opening, a second narrow surface opposite the first narrow surface and first and second wide surfaces disposed between the first and second narrow surfaces, wherein a width of the first and second wide surfaces is greater than a width of the first and second narrow surfaces at a given position along the length of each comb tooth, and  wherein the length of each tooth of the first and second inner rows of teeth is smaller than the length of each tooth of the first and second outer rows of teeth[[;]], and 
each tooth of the first and second middle rows of teeth has a first narrow surface facing the first and second outer rows of teeth, respectively, a second narrow surface opposite the first narrow surface and first and second wide surfaces disposed between the first and second narrow surfaces and wherein the length of each tooth in the first and second middle row of teeth is smaller than the teeth of the first and second outer row and larger than the teeth of the first and second inner row[[,]]; and 


the first and second inner rows of comb teeth are pivotable between an open configuration and a closed configuration, wherein in the open configuration the teeth of the first and second inner row extend substantially parallel to the longitudinal axis and the concentrator opening is unobstructed, and in the closed configuration, the teeth of the first and second inner row are pivoted about an adjustment pin such that distal ends of the teeth in the first inner row abut distal ends of the teeth in the second inner row and the first narrow surfaces of each tooth of the first and second inner rows are disposed over the single concentrator opening for blocking free flow of air and diffusing air exiting the single concentrator opening.  
CLAIMS 2. – 3. : Cancel

CLAIM 4: The styling attachment of claim [[3]]1, wherein the adjustment pin is pivoted 

CLAIM 5: The styling attachment of claim 1, wherein the first and second outer rows of teeth comprise the hollow teeth drying device when the styling attachment is coupled to the air concentrator of the hair drying device, and each of which includes one or more ports through which air may be expelled.  

CLAIM 6: The styling attachment of claim 5, wherein the one or more ports on the outer row of teeth are disposed on the second wide surface such that the one or more ports face outwardly.  

CLAIM 7: The styling attachment of claim 5, wherein the one or more ports are disposed on the first wide surface such that the one or more ports 

CLAIM 8: The styling attachment of claim 5, wherein the one or more ports are disposed on both the first and second wide surfaces of each tooth in[[on]] the outer row of teeth, and face both outwardly and inwardly.  
CLAIM 10: A hair styling system 
a blow dryer comprising: a housing enclosing a motor and a fan, an air concentrator extending from the housing and a heating element disposed in the air concentrator; and  




a styling attachment comprising: 
a body having a proximal end and a distal end opposite the proximal end, the body defining a longitudinal axis extending between the proximal and distal end, wherein the distal end comprises a single concentrator opening enclosed by a rectangular wall having opposing first and second short sides and opposing first and second long sides, the rectangular wall extending along a plane perpendicular to the longitudinal axis, wherein a comb comprising six rows of teeth extends along the first and second long sides of the wall, each tooth of the six rows of teeth has a proximal end coupled to the wall and a distal free end, wherein a length of each tooth is defined between the proximal end and the distal free end thereof; 

six rows of the comb comprise[[s]]: 
[[an]]a first and second outer row of teeth, a first and second inner row of teeth, and a first and second middle row of teeth, 
wherein the first outer, middle, and inner rows are disposed on the first long side and the second outer, middle, and inner rows are disposed on the second long side such that the single concentrator opening is disposed between and separates the first outer, inner and middle row from the second outer, inner and middle row,
first and second outer rows of teeth has [[an]]a first wide surface facing the single concentrator opening, a second wide surface opposite the first wide surface and first and second surfaces disposed between the first and second wide surfaces wherein a width of the first and second wide surfaces is greater than a width of the first and second narrow surfaces at a given position along the length of each comb tooth, and 
the first and second [[an]] inner rows of teeth are positioned directly adjacent the concentrator opening and each tooth of the first and second inner rows of teeth has a first narrow surface facing the single concentrator opening, a second narrow surface opposite the first narrow surface and first and second wide surfaces disposed between the first and narrow surfaces, wherein a width of the first and second wide surfaces is greater than a width of the first and second narrow surfaces at a given position along the length of each comb tooth, and wherein the length of each tooth of the first and second inner rows of teeth is smaller than the length of each tooth of the first and second outer rows of teeth , and 
each tooth of the first and second [[a]] middle rows of teeth has a first narrow surface facing the first and second outer rows of teeth, respectively, a second narrow surface opposite the first narrow surface and first and second wide surfaces disposed between the first and second narrow surfaces, and each tooth in the first and second middle row of teeth and wherein the length of each tooth in the first and second middle row of teeth is smaller than the length of each tooth of the first and second outer row and larger than the length[[of]] teeth of the first and second ; and 
the first and second inner rows of comb teeth are pivotable between an open configuration and a closed configuration, wherein in the open configuration the teeth of the first and second inner row extend substantially parallel to the longitudinal axis and the concentrator opening is unobstructed, and in the closed configuration, the teeth of the first and second inner row are pivoted about an adjustment pin such that distal ends of the teeth in the first inner row abut distal ends of the teeth in the second inner row and the first narrow surfaces of each tooth of the first and second inner rows are disposed over the concentrator opening for blocking free flow of air and diffusing air exiting the single concentrator opening.  

CLAIMS 11. – 13.  Cancel
CLAIM 14: The hair styling device of claim [[13]] 10, wherein the adjustment pin is pivotable inwardly by rotation of a lever.  

CLAIM 15: The hair styling device of claim 10, wherein the first and second outer rows of teeth comprise[[s]] the hollow teeth and diffused when the motor and the fan are operating.  

CLAIMS 20. – 22: Cancel

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1 and 10 have not been rejected using the prior art of record because none of the references of record or reasonable combinations thereof could be found which disclose or suggest all of the claimed features.  The closest prior art appears to be Shin (WO2017/078191).  Shin discloses a styling attachment (1) for a hair drying device comprising a body having a proximal end connected to the outlet of a blow dryer, and an opposing distal end comprising six rows of comb teeth (best shown in Figure 5), comprising first and second outer rows (referring to Figure 5, the top row is the first outer row and the bottom row is the second outer row), first and second middle rows (referring to Figure 5, the second from top and the second from bottom row of teeth are the first and second middle rows), and first and second inner rows (referring to Figure 5, the third and fourth rows of comb teeth from the top are the first and second inner row). Shin further discloses that the inner rows of teeth are pivotable about a pivot pin (60, additionally refer to Page 4 of the translation which states that the comb may include a fixing part which allows the comb to rotate in increments of 15 degrees); however, Shin does not disclose that the teeth of the first and second inner rows pivot toward one another. Rather, Shin’s comb teeth pivot in the same downward direction.  Shin also does not disclose only a single concentrator opening but rather provides a plurality of airflow outlets (refer to Figure 5) and therefore does not disclose that the inner comb teeth are configured to pivot between an open configuration and a closed configuration wherein in the closed configuration the distal ends of the teeth in the first and second inner rows abut one another to form a diffuser in the attachment.  Shin’s comb teeth are depicted as being cylindrical in shape and therefore does not disclose that each of the comb teeth comprise first and second wide surfaces and first and second narrow surfaces. Further, Shin’s comb rows of comb teeth gradually decreasing in length from a top row to a bottom row, contrary to that of the claimed invention wherein the first and second outer row are the same length and are longer than the both the first and second middle rows and the first and second inner rows; the first and second middle rows of teeth are longer than the first and second inner rows of teeth.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        



/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799